DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of maintaining a personal progressive jackpot. This is maintaining an account, which is a fundamental economic practice and a commercial interaction. The claims are also drawn to a method of contract formation, which is also a fundamental economic practice and a commercial interaction. Thus, the claims are drawn to a method of organizing human activity. It should also be noted that the claimed method is a series of mental steps that can be performed in the human mind.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the electronic gaming machine comprising: a housing; at least one display device supported by the housing; at least one input device supported by the housing; a payment acceptor supported by the housing; a cashout device supported by the housing; at least one processor; and at least one memory device, player tracking system, and  input device, are all well-known, routine and conventional in the art. (See Chen et al., United States Pre-Grant Publication 2006/0116208, ¶ 0005.) Furthermore, Applicant’s specification makes it clear that the invention can be implemented on a generic computer:
[0048] As illustrated in FIG. 2A, in one embodiment, the gaming device includes at least one payment device 24 in communication with the processor. As seen in FIGS. 1A and 1B, a payment device such as a payment acceptor includes a note, ticket or bill acceptor 28 wherein the player inserts paper money, a ticket or voucher and a coin slot 26 where the player inserts money, coins, or tokens. In other embodiments, payment devices such as readers or validators for credit cards, debit cards or credit slips may accept payment. In one embodiment, a player may insert an identification card into a card reader of the gaming device. In one embodiment, the identification card is a smart card having a programmed microchip or a magnetic strip coded with a player's identification, credit totals (or related data) and other relevant information. In another embodiment, a player may carry a portable device, such as a cell phone, a radio frequency identification tag or any other suitable wireless device, which communicates a player's identification, credit totals (or related data) and other relevant information to the gaming device. In one embodiment, money may be transferred to a gaming device through electronic funds transfer. When a player funds the gaming device, the processor determines the amount of funds entered and displays the corresponding amount on the credit or other suitable display as described above.

The method is: 
responsive to a receiving funds, modify a wagering credit balance, the modification being based, at least in part, on a monetary value associated with the received funds,
 responsive to an identification of a first player via receipt of a first player identifier and a determination, based on the received first player identifier and first data associated with a player tracking system, 
an identity of the first player: 
display a first plurality of personal progressive awards maintained in association with the identified first player, 
wherein at least one personal progressive award of the first plurality of personal progressive awards is funded, at least in part, based on at least one wager previously placed by the identified first player on at least one play of at least one game prior to the first player being identified at the electronic gaming machine, 
and responsive to a designated event occurring: 
receive at least one input, via the at least one input device, in association with a play of a first bonus event associated with the first plurality of personal progressive awards maintained in association with the identified first player, 
select one of the first plurality of personal progressive awards maintained in association with the identified first player, said selection being based, at least in part, on the at least one input made in association with the play of the first bonus event, and 
modify the wagering credit balance based on the selected one of the first plurality of personal progressive awards maintained in association with the identified first player, 
responsive to an identification of a second, different player via receipt of a second, different player identifier and a determination, based on the received second, different player identifier and second data associated with the player tracking system, an identity of the second, different player: 
cause the at least one display device to display a second, different plurality of personal progressive awards maintained in association with the identified second, different player, wherein at least one personal progressive award of the second, different plurality of personal progressive awards is funded, at least in part, based on at least one wager previously placed by the identified second, different player on at least one play of at least one game prior to the second, different player being identified, and 
the at least one personal progressive award of the second, different plurality of personal progressive awards is funded independent of any wagers placed by the identified first player on any plays of any games, and 
responsive to the designated event occurring: 
receive at least one indication, in association with a play of a second bonus event associated with the second, different plurality of personal progressive awards maintained in association with the identified second, different player, 
select one of the second, different plurality of personal progressive awards maintained in association with the identified second, different player, said selection being based, at least in part, on the at least one input made in association with the play of the second bonus event, and 
modify the wagering credit balance based on the selected one of the second, different plurality of personal progressive awards maintained in association with the identified second, different player, and 
responsive to a cashout input being received via the cashout device, cause an initiation of any payout associated with the wagering credit balance.
As can readily be seen these are all bookkeeping steps associated with maintaining one or more account balances. The steps can be performed by a human with the aid of pencil and paper. Maintaining balances of accounts is a fundamental economic practice of immemorial antiquity. And the receipt and payment of funds is a commercial interaction, while it is also clear that the claims are drawn to a method of forming a gambling contract. This being the case, the claims are drawn to an abstract idea.
The addition of the claimed computing device does not add “significantly more” to the abstract idea. As noted above, the claimed invention may be implemented on a generic computer. And, to the extent that the claims are implemented on a “gaming machine,” the gaming machine is well-known in the art.
Nor do the dependent claims add “significantly more” since they are all additional bookkeeping steps.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 16 November 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not drawn to a method of organizing human activity. As pointed out in the rejection, the claims are drawn to a method of contract formation. In the independent claims, a player makes a wager – i.e., by inserting a physical item in the payment acceptor. In response to this payment, the casino agrees to pay certain amounts based on certain events – as outlined in the claims. If one or more of these events occur, the casino pays as agreed in the contract. If the events do not occur (i.e., the player loses), the casino keeps the wagered amount. This is a contract. There are parties, consideration, and bargained for exchange. The terms of the contract may be different, but that does not change the fact that the claims are drawn to a method of forming a contract.
Furthermore, the claims are drawn to a method of determining financial obligations. If the player wins, the casino is obligated to pay a certain amount. If the player loses, the player is obligated to pay the wager amount. Determining financial obligations is a method of organizing human activity that has been recognized by the courts as being abstract.
For at least these two reasons, the claims are drawn to an abstract idea in the category of a method of organizing human activity.
Applicant argues that a human mind cannot cause the display of data on a display device. A piece of paper is a “display device.” A human can write on a piece of paper. Furthermore, courts have ruled that displaying data will not rescue claims from abstractness. (Electric Power Group)
Applicant argues that the claims are integrated into a “practical application” because the computer operates differently for different players. First of all, the claims are not drawn to a method of causing the computer to operate differently for different players. The claims are drawn to a method of forming a gambling contract. We determine whether a claim is eligible by determining what it is drawn to.
Secondly, even if the claims were drawn to a method of making the computer behave differently depending on the player, that would not be an “improvement” to the art. Computers have had different functionality for different users for decades. I log into my computer at work and I have access to my email, my schedule, my desktop icons and background. If someone else logs into this computer, he gets access to his email, his schedule, his desktop icons and background. This is common practice in the computer arts and has been for decades. See Wheatley (United States Pre-Grant Publication 2015/0128158), ¶ 0001 and Skowronek (United States Pre-Grant Publication 2010/0114773), ¶ 0127 – both of which show that personalizing the functioning of a computer upon identification of the user is conventional.
Contrary to Applicant’s arguments, the claims in this case are nothing like those in Data Engine Technologies. In that case, there was a technical problem – how to improve the way users navigate certain spreadsheet programs. The ability to use a computer as a tool was improved by that invention. In the present case, however, the usability of a computer is not improved. There is no technical improvement in the ability of a computer to be used as a tool. On the contrary, the computer is merely used as a tool to implement an abstract idea. This is not patent-eligible.
Applicant argues that the system provides a customized user-experience. As pointed out above, the claims are not drawn to providing a customized user-experience. Secondly, this is exactly what happens whenever someone logs onto his account in any other computer system – as discussed in paragraph 18 above.
Applicant argues that the claimed invention is similar to that in BASOM. In BASCOM, the claims were directed to a method of improving the technical functioning of a network. In that case, an anti-virus program was placed on the server instead of on each node. This improved network security and made it easier to maintain the network. This represented a technical solution to a technical problem in networks. Networks worked better because of this invention. 
Applicant’s invention is unlike that in BASCOM. Applicant’s claims are directed to a method of forming a contract. There is no technical problem to be solved. Nor is there any technical solution. Neither computers, gaming machines, nor networks have their technical capabilities enhanced by Applicant’s invention. 
For these reasons, the rejection is maintained and made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799